Citation Nr: 1126414	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  05-41 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1972 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which declined to reopen a previously denied claim of service connection for hepatitis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND 

This case was previously before the Board in October 2008, when the claim of service connection was reopened and remanded for further development.  The case was again before the Board in May 2010, when it was remanded again to obtain in-service inpatient records, pertaining to treatment of hepatitis in service.  The inpatient records, showing treatment for hepatitis A were obtained in June 2010.  

However, in the Supplemental Statement of the Case issued to the Veteran in April 2011, an Agency of Original Jurisdiction referred to a negative response to the request for information, which is apparently a reference to the request for inpatient records.  






As an Agency of Original Jurisdiction has not considered the pertinent evidence in the first instance, procedural due process compels the Board to REMAND the case for the following action:

An Agency of Original Jurisdiction should consider the inpatient records from July 1975, pertaining to treatment of hepatitis A at the Army hospital in Nurnberg, Germany.  

If after consideration of the additional evidence, the decision remains adverse to the Veteran, then provide the Veteran has representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


